DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 41 and 47 are objected to because of the following informalities:  “...wherein said staples comprise an unformed height.” Should be replaced with “...wherein said staples comprise the same unformed height.” Appropriate correction is required.	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 34, 35, 37-41, 43-47 and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton IV (US 2015/0335328; “Shelton”).
Regarding claim 34, Shelton discloses a staple cartridge (Fig. 216-267), comprising: 
a cartridge body (10000; Fig. 227), comprising:
a deck (10001);
10015) defined in said cartridge body (10000; Figs. 231, 232); and 
staple cavities (10012) defined in said deck (10001; Fig. 218), wherein said staple cavities (10012) comprise: 
an inner row of staple cavities (see annotated diagram 1 below) extending alongside said longitudinal slot (10015);
an intermediate row of staple cavities (see annotated diagram 1 below) extending alongside said inner row (see annotated diagram 1 below); and
an outer row of staple cavities (see annotated diagram 1 below) extending alongside said intermediate row (see annotated diagram 1 below);
staples (10030) removably stored in said staple cavities (10012; para. [0657]);
a proximal staple driver (see annotated diagram 1 below) configured to eject two of said staples (10030) from said staple cavities (10012; the proximal staple driver ejects two of the three staples from the staple cavities. The claim is not limited to just two staples being ejected and therefore, Shelton still reads on this limitation);
intermediate staple drivers (see annotated diagram 1 below) configured to each eject three of said staples (10030) from said staple cavities (10012; para. [0657]), wherein said three staples (10030) comprise:
an inner staple (10030) from said inner row (see annotated diagram 1 below; para. [0650]); 
10030) from said intermediate row (see annotated diagram 1 below; para. [0650]); and 
an outer staple (10030) from said outer row (see annotated diagram 1 below; para. [0650]), wherein said intermediate staple drivers (see annotated diagram 1 below) are positioned distally with respect to said proximal staple driver (see annotated diagram 1 below; Fig. 232); and
a pair of distal staple drivers (see annotated diagram 1 below), wherein each said distal driver (see annotated diagram 1 below) is configured to eject one of said staples from said staple cavities (the distal staple driver ejects one of the three staples from the staple cavities. The claim is not limited to just one staple being ejected and therefore, Shelton still reads on this limitation), wherein said distal staple drivers (see annotated diagram 1 below) are positioned distally to said intermediate staple drivers (see annotated diagram 1 below; Fig. 232).


    PNG
    media_image1.png
    518
    576
    media_image1.png
    Greyscale

Diagram 1
Regarding claim 35, Shelton discloses wherein said staples (10030) comprise the same unformed height (Fig. 229).
Regarding claim 37, Shelton discloses wherein said intermediate staple drivers (see annotated diagram 1 above) are arranged in a repeating pattern in see annotated diagram 1 above) and said distal staple drivers (see annotated diagram 1 above).
Regarding claim 38, Shelton discloses wherein said outer staple (see annotated diagram 1 above) is positioned distally with respect to said intermediate staple (see annotated diagram 1 above; the outer staple is positioned distally to the intermediate staple located in the proximal row from it; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned distally with respect to said inner staple (see annotated diagram 1 above; Fig. 232).
Regarding claim 39, Shelton discloses wherein said inner staple (see annotated diagram 1 above) is positioned proximally with respect to said intermediate staple (see annotated diagram 1 above; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned proximally with respect to said outer staple (see annotated diagram 1 above; the intermediate staple is positioned proximally to the outer staple located in the distal row from it; Fig. 232).
Regarding claim 40, Shelton discloses a staple cartridge (Fig. 216-267), comprising: 
a cartridge body (10000; Fig. 227), comprising:
	a proximal end (Fig. 227);
	a distal end (Fig. 227)
a deck (10001);
10015) defined in said deck (10001; Fig. 227), wherein said longitudinal slot (10015) extends from said proximal end toward said distal end (Fig. 227); 
staple cavities (10012) defined in said deck (10001; Fig. 218), wherein said staple cavities (10012) comprise: 
an inner row of staple cavities (see annotated diagram 1 above) extending alongside said longitudinal slot (10015);
an intermediate row of staple cavities (see annotated diagram 1 above) extending alongside said inner row (see annotated diagram 1 above); and
an outer row of staple cavities (see annotated diagram 1 above) extending alongside said intermediate row (see annotated diagram 1 above);
staples (10030) removably stored in said staple cavities (10012; para. [0657]);
a proximal staple driver (see annotated diagram 1 above) configured to eject two of said staples (10030) from said staple cavities (10012; the proximal staple driver ejects two of the three staples from the staple cavities. The claim is not limited to just two staples being ejected and therefore, Shelton still reads on this limitation);
intermediate staple drivers (see annotated diagram 1 above) configured to each eject three of said staples (10030) from said staple cavities (10012; para. [0657]), wherein each said intermediate staple driver (see annotated diagram 1 above) is configured to eject an inner staple (10030) from said inner row (see annotated diagram 1 above; para. [0650]); an intermediate staple (10030) from said intermediate row (see annotated diagram 1 above; para. [0650]); and an outer staple (10030) from said outer row (see annotated diagram 1 above; para. [0650]), and wherein said intermediate staple drivers (see annotated diagram 1 above) are positioned distally with respect to said proximal staple driver (see annotated diagram 1 above; Fig. 232); and
two distal staple drivers (see annotated diagram 1 above), wherein said distal staple drivers (see annotated diagram 1 above) is configured to eject a single staple from said staple cavities (the distal staple driver ejects one of the three staples from the staple cavities. The claim is not limited to just one staple being ejected and therefore, Shelton still reads on this limitation), wherein said distal staple drivers (see annotated diagram 1 above) are positioned distally with respect to said intermediate staple drivers (see annotated diagram 1 above; Fig. 232).
Regarding claim 41, Shelton discloses wherein said staples (10030) comprise an unformed height (Fig. 229).
Regarding claim 43, Shelton discloses wherein said intermediate staple drivers (see annotated diagram 1 above) are arranged in a repeating pattern in between said proximal staple driver (see annotated diagram 1 above) and said distal staple drivers (see annotated diagram 1 above).
Regarding claim 44, Shelton discloses wherein said outer staple (see annotated diagram 1 above) is positioned distally with respect to said intermediate staple (see annotated diagram 1 above; the outer staple is positioned distally to the intermediate staple located in the proximal row from it; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned distally with respect to said inner staple (see annotated diagram 1 above; Fig. 232).
Regarding claim 45, Shelton discloses wherein said inner staple (see annotated diagram 1 above) is positioned proximally with respect to said intermediate staple (see annotated diagram 1 above; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned proximally with respect to said outer staple (see annotated diagram 1 above; the intermediate staple is positioned proximally to the outer staple located in the distal row from it; Fig. 232).
Regarding claim 46, Shelton discloses a staple cartridge (Fig. 216-267), comprising: 
a cartridge body (10000; Fig. 227), comprising:
	a proximal end (Fig. 227);
	a distal end (Fig. 227)
a deck (10001);
a longitudinal slot (10015) defined in said deck (10001; Fig. 227), wherein said longitudinal slot (10015) extends from said proximal end toward said distal end (Fig. 227); 
staple cavities (10012) defined in said deck (10001; Fig. 218), wherein said staple cavities (10012) comprise: 
an inner row of staple cavities (see annotated diagram 1 above) extending alongside said longitudinal slot (10015);
see annotated diagram 1 above) extending alongside said inner row (see annotated diagram 1 above); and
an outer row of staple cavities (see annotated diagram 1 above) extending alongside said intermediate row (see annotated diagram 1 above);
staples (10030) removably stored in said staple cavities (10012; para. [0657]);
a proximal staple driver (see annotated diagram 1 above) configured to eject two of said staples (10030) from said staple cavities (10012; the proximal staple driver ejects two of the three staples from the staple cavities. The claim is not limited to just two staples being ejected and therefore, Shelton still reads on this limitation);
intermediate tri-staple drivers (see annotated diagram 1 above), wherein each said intermediate tri-staple driver (see annotated diagram 1 above) is configured to eject an inner staple (10030) from said inner row (see annotated diagram 1 above; para. [0650]); an intermediate staple (10030) from said intermediate row (see annotated diagram 1 above; para. [0650]); and an outer staple (10030) from said outer row (see annotated diagram 1 above; para. [0650]), and wherein said intermediate tri-staple drivers (see annotated diagram 1 above) are positioned distally with respect to said proximal staple driver (see annotated diagram 1 above; Fig. 232); and
distal staple drivers (see annotated diagram 1 above) configured to eject a staple from said staple cavities (the distal staple driver ejects one of the three staples from the staple cavities. The claim is not limited to just one staple being ejected and therefore, Shelton still reads on this limitation), wherein said distal staple drivers (see annotated diagram 1 above) moves independently of said intermediate tri-staple drivers (para. [0651] discloses the drivers being lifted as a result of the sled contacting each driver independent driver. Therefore, the drivers are lifted independently with respect to one another), and wherein said distal staple drivers (see annotated diagram 1 above) are positioned distally with respect to said intermediate staple drivers (see annotated diagram 1 above; Fig. 232).
Regarding claim 47, Shelton discloses wherein said staples (10030) comprise an unformed height (Fig. 229).
Regarding claim 49, Shelton discloses wherein said intermediate staple drivers (see annotated diagram 1 above) are arranged in a repeating pattern in between said proximal staple driver (see annotated diagram 1 above) and said distal staple drivers (see annotated diagram 1 above).
Regarding claim 50, Shelton discloses wherein said outer staple (see annotated diagram 1 above) is positioned distally with respect to said intermediate staple (see annotated diagram 1 above; the outer staple is positioned distally to the intermediate staple located in the proximal row from it; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned distally with respect to said inner staple (see annotated diagram 1 above; Fig. 232).
Regarding claim 51, Shelton discloses wherein said inner staple (see annotated diagram 1 above) is positioned proximally with respect to said see annotated diagram 1 above; Fig. 232), and wherein said intermediate staple (see annotated diagram 1 above) is positioned proximally with respect to said outer staple (see annotated diagram 1 above; the intermediate staple is positioned proximally to the outer staple located in the distal row from it; Fig. 232).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 36, 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton IV (US 2015/0335328; “Shelton”) in view of Schellin et al. (US 2014/0166725; “Schellin”).
Regarding claim 36, Shelton discloses staples (10030).
Shelton fails to disclose wherein said staples comprise different formed heights.
However, Schellin teaches staples (22030) comprise different formed heights (para. [0332]; Figs. 10, 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the staples of Shelton by having provided the different formed heights, as taught by Schellin, in order to staple non-uniform tissue.
Regarding claim 42, Shelton discloses staples (10030).

However, Schellin teaches staples (22030) comprise different formed heights (para. [0332]; Figs. 10, 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the staples of Shelton by having provided the different formed heights, as taught by Schellin, in order to staple non-uniform tissue.
Regarding claim 48, Shelton discloses staples (10030).
Shelton fails to disclose wherein said staples comprise different formed heights.
However, Schellin teaches staples (22030) comprise different formed heights (para. [0332]; Figs. 10, 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the staples of Shelton by having provided the different formed heights, as taught by Schellin, in order to staple non-uniform tissue.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731